DETAILED ACTION
The RCE filed January 26, 2022 has been entered. Claims 1-20 are pending. Claims 1, 9 and 16 are independent.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata et al. (US 5,757,702).
Regarding independent claims 1, 9 and 16, Iwata et al. disclose a device, comprising: 
an array of bitcells (FIG. 1: 11) having bitlines (BL and /BL) coupled to columns of the bitcells (11); and 
precharge circuitry (PRECHARGE CIRCUIT) having structures coupled to the bitlines for each column of bitcells (see FIG. 1), wherein each switch structure of the switch structure separately couples each bitline of the bitlines (BL and /BL) to a supply voltage (GND symbol) so as to provide a single path from each bitline to the supply voltage (see FIG. 1), wherein each switch structure of the switch structures uses the single path to separately precharge each bitline of the bitlines to the supply voltage when activated (FIG. 1 along with FIG. 4 and accompanying disclosure, i.e., BL, /BL discharged at the beginning of the activation).
Regarding claims 2-8, 12-15 and 17-201, e.g., FIG. 1 and accompanying disclosure of Iwata et al. teach the limitations of claims 2-8 and 17-20.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Iwata et al. (US 5,757,702) in view of Abu-Rahma et al. (US 2009/0154274).
Regarding claims 10-11, Iwata et al. teach the limitations of claim 9.
Iwata et al. further teach read and write circuitry configured to read and write operations in a memory device (see FIG. 1 and accompanying disclosure).
Iwata et al. do not explicitly disclose column multiplexer circuit.

For support, of the above asserted facts, see for example, Abu-Rahma et al., FIG. 3: 32 and accompanying disclosure. 
Iwata et al. and Abu-Rahma et al. are analogous art because they both are directed to SRAM device and operations and one of ordinary skill in the art would have had a reasonable expectation of success to modify Abu-Rahma et al. with the specified features of Iwata et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize column multiplexer in a static random access memory used as configuration of reading and writing memory circuitry for the purpose of selecting memory matrix with a limited number of memory bits, and further these conventional technology are well established in the art of the memory devices.

Response to Argument
Applicant’s claims amendment/arguments filed 12/27/2021, with respect to the rejection(s) of claims 1-20, have been fully considered but moot in view of the new ground(s) of rejection. 
Therefore, it is respectfully submitted that the examiner maintains the rejection(s).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Notani, US 2004/0243758

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                     


    
        
            
        
            
        
            
    

    
        1 Regarding claim 3, 8, 13, 15 and 20, Iwata et al. teach the limitations of claims 1, 9 and 16, respectively.
        FIG. 4 and accompanying disclosure of Iwata et al teach bit line pair discharged to ground before read and writing operations.
        Further, pre-charging before read/write operation is a well-known technology for a type of SRAM for its purpose. For example, see Abu-Rahma et al. (US 2009/0154274), Notani (US 2004/0243758).